Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hank Jacobus appeals the district court’s order adopting the magistrate judge’s recommendation, dismissing his complaint for failure to state a claim and for lack of subject matter jurisdiction, and denying his motions for preliminary injunctions. See Fed.R.Civ.P. 12(b)(1), (6). We have carefully reviewed the record and Jacobus’ informal brief and find no legal or factual basis to reverse the district court’s order. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.